       Case 3:18-cv-02315-MEM-DB Document 25 Filed 06/08/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

ANTON STEWART.                          :

                   Plaintiff            :   CIVIL ACTION NO. 3:18-2315

        v.                              :        (JUDGE MANNION)

Supt. LAUREL HARRY, et al.              :

                   Defendants           :

                                    ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:

       1. Plaintiff’s action is DISMISSED pursuant to Federal Rule of Civil
          Procedure 41(b) for failure to prosecute.


       2. The Clerk of Court is directed to CLOSE this case.

       3. Any appeal will be deemed frivolous, lacking merit, and not taken in
          good faith. See 28 U.S.C. §1915(a)(3).



                                s/ Malachy E. Mannion
                                MALACHY E. MANNION
                                United States District Judge

Dated: June 8, 2020
18-2315-01-ORDER
